     Case 2:12-cv-02334-TLN-DB Document 112-1 Filed 09/03/20 Page 1 of 2


 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     ALEXANDER STEVKO
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2380 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov

 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                      No. 2:12-CV-02334-TLN-DB
14                      Plaintiff,                  ORDER ON JOINT REQUEST TO JOINT
                                                    REQUEST TO EXTEND FACT
15          v.                                      DISCOVERY AND OTHER PRETRIAL
                                                    DEADLINES DUE TO COVID-19 GLOBAL
16   L. Richard Shearer; Diane Shearer; Stanley     PANDEMIC
     Swenson as Trustee of the Hotlum Trust,
17
     Berryvale Trust, and Regency Trust; et al.;    )
18
                        Defendants.
19

20
21          On September 3rd, 2020, the parties filed a “joint Request to Extend Fact Discovey and

22   other Pretrial Deadlines due to COVID-19 Global Pandemic.”

23          In consideration of the Joint Request and for good cause shown, IT IS HEREBY

24   ORDERED:

25          1) The deadline for fact discovery is CCONTINUED from September 15th, 2020, until

26               (__________) [Date].

27          2) All pretrial deadlines set forth in the Court’s April 23rd, 2020 Order are CONTINUED

28               for (______) days;

                                                    1
     Case 2:12-cv-02334-TLN-DB Document 112-1 Filed 09/03/20 Page 2 of 2


 1          3) The Court will RESET the Final Pretrial Conference and Trial by further court order;

 2             and

 3          4) The Parties shall file a Joint Status Report on or before (__________________)[Date]

 4             to advise the Court of the status of this case.

 5             IT IS SO ORDERED.

 6   DATED:

 7
                                                  _____________________________________
 8                                                      Troy L. Nunley
                                                        United States District Judge
 9

10
     Prepared by:
11
     /s/ Matthew Gilmartin
12   MATTHEW GILMARTIN, Ohio Bar #024683
     Matthew Gilmartin, Attorney at Law, LLC
13   P.O. Box 939
     Olmsted Township, OH 44138
14   Tel: (440) 479-8630
     Fax:(440) 398-0179
15   Email: matt7g@att.net
16   Attorney for L. Richard Shearer and Diane Shearer
17

18

19

20
21

22

23

24

25

26
27

28
